
	
		III
		111th CONGRESS
		2d Session
		S. RES. 698
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2010
			Mrs. Shaheen (for
			 herself and Mr. Graham) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to the territorial integrity of Georgia and the situation within
		  Georgia’s internationally recognized borders.
	
	
		Whereas, since 1993, the territorial integrity of Georgia
			 has been reaffirmed by the international community and 36 United Nations
			 Security Council resolutions;
		Whereas the Helsinki Final Act resulting from the
			 Conference on Security and Cooperation in Europe in 1975 states that parties
			 shall regard as inviolable all one another’s frontiers and that
			 participating States will likewise refrain from making each other’s
			 territory the object of military occupation;
		Whereas the United States-Georgia Strategic Charter,
			 signed on January 9, 2009, underscores that support for each other’s
			 sovereignty, independence, territorial integrity and inviolability of borders
			 constitutes the foundation of our bilateral relations.;
		Whereas, in October 2010, at the meeting of the United
			 States-Georgia Charter on Strategic Partnership, Secretary of State Clinton
			 stated, The United States will not waiver in its support for Georgia’s
			 sovereignty and territorial integrity.;
		Whereas the White House released a fact sheet on July 24,
			 2010, calling for Russia to end its occupation of the Georgian
			 territories of Abkhazia and South Ossetia and for a return of
			 international observers to the two occupied regions of Georgia.;
		Whereas Vice President Joseph Biden stated in Tbilisi in
			 July 2009 that the United States will not recognize Abkhazia and South
			 Ossetia as independent states and went on to urge the world not
			 to recognize [Abkhazia and South Ossetia] as independent
			 states.;
		Whereas the August 2008 conflict between the Governments
			 of Russia and Georgia resulted in civilian and military causalities, the
			 violation of the sovereignty and territorial integrity of Georgia, and large
			 numbers of internally displaced persons;
		Whereas the August 12, 2008, ceasefire agreement, agreed
			 to by the Governments of Russia and Georgia, provides that all Russian troops
			 shall be withdrawn to pre-conflict positions;
		Whereas the August 12, 2008, ceasefire agreement provides
			 that free access shall be granted to organizations providing humanitarian
			 assistance in regions affected by violence in August 2008;
		Whereas the International Crisis Group concluded in its
			 June 7, 2010, report on South Ossetia that Moscow has not kept important
			 ceasefire commitments, and some 20,000 ethnic Georgians from the region remain
			 forcibly displaced.;
		Whereas Human Rights Watch concluded in its World Report
			 2010 that Russia continued to exercise effective control over South
			 Ossetia and … Abkhazia, preventing international observers’ access and vetoing
			 international missions working there;
		Whereas, in October 2010, Russian troops withdrew from the
			 small Georgian village of Perevi;
		Whereas the withdrawal of Russian troops from Perevi is a
			 positive step, but it does not constitute compliance with the terms of the
			 August 2008 Russia-Georgia ceasefire agreement;
		Whereas, on November 23, 2010, before the European
			 Parliament, Georgian President Saakashvili committed Georgia to not use force
			 to restore control over the Georgian territories of Abkhazia and South
			 Ossetia;
		Whereas Secretary of State Clinton stated in Tbilisi on
			 July 5, 2010, We continue to call for Russia to abide by the August 2008
			 cease-fire commitment … including ending the occupation and withdrawing Russian
			 troops from South Ossetia and Abkhazia to their pre-conflict
			 positions.;
		Whereas the Russian Federation vetoed the extension of the
			 Organization for Security and Co-operation in Europe (OSCE) Mission to Georgia
			 and the United Nations Observer Mission in Georgia, forcing the missions to
			 withdraw from the regions of South Ossetia and Abkhazia;
		Whereas Russian troops stationed in the regions of
			 Abkhazia and South Ossetia continue to be present without a mandate from the
			 United Nations or other multilateral organizations;
		Whereas the Senate supports United States efforts to
			 develop a productive relationship with the Russian Federation in areas of
			 mutual interest, including non-proliferation and arms control, cooperation
			 concerning the failure of the Government of Iran to meet its international
			 obligations with regard to its nuclear programs, counter-terrorism,
			 Afghanistan, anti-piracy, economics and trade, and others; and
		Whereas the Senate agrees that these efforts must not
			 compromise longstanding United States policy, principles of the Helsinki Final
			 Act, and United States support for United States allies and partners worldwide:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)affirms that it
			 is the policy of the United States to support the sovereignty, independence,
			 and territorial integrity of Georgia and the inviolability of its borders and
			 to recognize the areas of Abkhazia and South Ossetia as regions of Georgia
			 occupied by the Russian Federation;
			(2)calls upon the
			 Government of Russia to take steps to fulfill all the terms and conditions of
			 the 2008 ceasefire agreements, including returning military forces to pre-war
			 positions and ensuring access to international humanitarian aid to all those
			 affected by the conflict;
			(3)urges the
			 Government of Russia and the de facto authorities in the regions of South
			 Ossetia and Abkhazia to allow for the full and dignified return of internally
			 displaced persons and international observer missions to the territories of
			 Abkhazia and South Ossetia;
			(4)supports
			 constructive engagement and confidence-building measures between the Government
			 of Georgia and the de facto authorities in the regions of South Ossetia and
			 Abkhazia; and
			(5)affirms that the
			 path to lasting stability in this region is through peaceful means and
			 long-term diplomatic and political dialogue.
			
